            Case 2:20-po-00125-CKD Document 19 Filed 04/13/21 Page 1 of 3


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    ALSTYN BENNETT
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                        IN THE UNITED STATES DISTRICT COURT

9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,              )    2:20-po-00125-CKD
                                            )
12               Plaintiff,                 )    STIPULATION AND ORDER TO
                                            )    CONTINUE BENCH TRIAL
13         v.                               )
                                            )
14   CHERYL DAMAS,                          )    DATE: April 29, 2021
                                            )    TIME: 9:00 a.m.
15                                          )    JUDGE: Hon. Carolyn K. Delaney
                 Defendant.                 )
16                                          )
                                            )
17

18                                      STIPULATION

19        The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22        1.     By previous order, this matter was scheduled for a bench

23   trial on April 29, 2021 at 9:00 a.m.

24        2.     Since the last status conference, the defendant has

25   initiated the process to obtain a disabled veteran’s license plate,

26   in accordance with a proposed plea agreement.         The defendant desires

27   additional time to complete this process with the Department of Motor

28   Vehicles.



     STIPULATION AND [PROPOSED] ORDER        1                   U.S. V. CHERYL DAMAS
            Case 2:20-po-00125-CKD Document 19 Filed 04/13/21 Page 2 of 3


1         3.    By this stipulation, the parties now jointly move to

2    continue the bench trial to July 22, 2021 at 9:00 a.m.

3         IT IS SO STIPULATED.

4

5    DATED: April 13, 2021              PHILLIP A. TALBERT
                                        Acting United States Attorney
6

7
                                  By:   /s/ Alstyn Bennett            ___
8                                       ALSTYN BENNETT
                                        Assistant U.S. Attorney
9

10
                                        /s/ Linda Allison        _____
11                                      LINDA ALLISON
                                        Assistant Federal Defender
12                                      Counsel for Defendant
                                        (Per 04/13/2021 email authorization from
13                                      Linda Allison)

14

15                                  FINDINGS AND ORDER
16        IT IS SO ORDERED, that the bench trial scheduled for April 29,
17   2021 is continued to July 22, 2021 at 9:00 a.m.
18        FOUND AND ORDERED
19        Dated: April 13, 2021
20                                        _____________________________________
                                          CAROLYN K. DELANEY
21                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER        2                   U.S. V. CHERYL DAMAS
     Case 2:20-po-00125-CKD Document 19 Filed 04/13/21 Page 3 of 3


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
